Case: 21-60674     Document: 00516334217         Page: 1     Date Filed: 05/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 26, 2022
                                  No. 21-60674
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Willie Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:01-CR-167-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          John Willie Johnson, federal prisoner # 03945-043, appeals the denial
   of his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).
   The Government moves to remand this case for the district court to
   reexamine whether Johnson alleged extraordinary and compelling


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60674     Document: 00516334217           Page: 2   Date Filed: 05/26/2022




                                    No. 21-60674


   circumstances, given this court’s ruling in United States v. Shkambi, 993 F.3d
   388, 392-93 (5th Cir. 2021), that a district court is not bound by the policy
   statement in U.S.S.G. § 1B1.13 if a prisoner moves for compassionate release.
   Johnson does not object to this motion.
          Accordingly, the Government’s motion is GRANTED, the ruling of
   the district court is VACATED, and the case is REMANDED for further
   proceedings in light of Shkambi. See United States v. Jackson, 27 F.4th 1088,
   1091-93 (5th Cir. 2022).     We express no opinion about the merits of
   Johnson’s request for compassionate release.




                                         2